Name: Commission Regulation (EEC) No 2924/85 of 18 October 1985 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/24 Official Journal of the European Communities 22. 10 . 85 COMMISSION REGULATION (EEC) No 2924/85 of 18 October 1985 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as amended by Regulation (EEC) No 1806/85 (5), lays down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies ; Whereas it is appropriate, in the present market situa ­ tion, to open a tender for the export of 300 000 tonnes of bread-making wheat held by the French interven ­ tion agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported to all third countries. 2 . The regions in which the 300 000 tonnes of bread-making wheat are stored are listed in Annex I hereto . Article 3 The export licences shall be valid from their date of issue , within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 6 November 1985 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 18 December 1985 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the French intervention agency. 4. By way of derogation from the second subpara ­ graph of Article 13 ( 1 ) of Regulation (EEC) No 1836/82, the price increases or reductions applied are those fixed by Commission Regulation (EEC) No 1570/77 (6). Article 5 The French intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by it . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 49 . (&lt;) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 169 , 29 . 6 . 1985, p . 73 . (&lt;) OJ No L 174, 14. 7 . 1977, p. 18 . 22. 10 . 85 Official Journal of the European Communities No L 280/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Amiens region 30 000 Bordeaux region 30 000 Dijon region 30 000 Lille region 20 000 Orleans region 85 000 Paris region 55 000 Rouen region 30 000 Poitiers region 20 000 4 ANNEX II Standing invitation to tender for the export of 300 000 bread-making wheat held by the French intervention agency (Regulation (EEC) No 2924/85) 1 2 3 4 5 6 7 Number of tenderer Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reduction ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. ¢